UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

rece co eeenesesussntussnesetetsteevevinsieeeeses x
JAGIR SINGH, individually and derivatively
as a member of DOCKET # 20-cv-04919-GRB-
RSM PROPERTY GROUP LLC ARL
, Defendants’ FRCP 26
Plaintiff, Initial Disclosure
-against-
SUKHJINDER SINGH;
RAGHBIR SINGH;
RSM PROPERTY GROUP LLC;
SM CONTRACTORS CORP.
Defendants.
x

PROPERTY GROUP LLC, AND SM CONTRACTORS CORP. by and through their

attorneys makes his mandatory initial disclosures as follows:

1. Individuals Likely to Have Knowledge of Discoverable Facts

 

 

Name and Title Contact Information Discoverable Information

Jagir Singh c/o Shiryak, Bowman, Plaintiff in this action and has
Anderson, Gill & knowledge of the underlying
Kadochnikov, LLP facts.

80-02 Kew Gardens Rd #600,
Kew Gardens, NY 11415

 

Sukhjinder Singh c/o Ali & Bains P.C. Member of RSM Property
118-35 Queens Blvd Group LLC. Has knowledge
Forest Hills, NY 11375 of real property purchases,

construction and relevant
records

 

 

 

 

 

 
 

Raghbir Singh

c/o Ali & Bains P.C.
118-35 Queens Blvd
Forest Hills, NY 11375

Entered into Agreement
with Plaintiff. Has
knowledge of expenses.

 

Terrence Daugherty, Esq.

Law Offices of Terrance J.
Dougherty, Esq.

199 Jericho Turnpike, Suite
203

Floral Park, NY 11001

Represented RSM Property
Group LLC in real estate
closing. Negotiated escrow
agreement.

 

Nehal Trivedi, Esq.

DiCrescio & Trivedi, LLP
400 Jericho Turnpike, 318
Jericho, New York 11753

Represented RSP Property
Group LLC in real estate
closing.

 

 

Hampton Partners LLC

 

60 Cutter Mill Road, # 505
Great Neck, NY 11021

 

Lender who financed
purchase and construction of
9904 Glenwood Road

 

2. Relevant Documents in Possession of Defendants and its Counsel

 

Location of Documents

 

Category of Documents, Electronically
Stored Information, or Tangible Things

 

Closing Statements and Documents
from closing.

In possession of Raghbir Singh

 

Closing files for 9900 Glenwood Road

In possession of Raghbir Singh

 

Closing files for 9904 Glenwood
Road

In possession of Raghbir Singh

 

 

Records of expenses in Construction

 

In possession of Sukhjinder Singh

 

 

 
Case 2:20-cv- - - .
x fixperts and Opinions. Document 19 Filed 01/18/21 Page 3 of 3 PagelD #: 60

Defendants have not retained any experts at this time. Defendants reserve their right to
supplement this response and retain experts if necessary.

4, Computation of Damages.

Defendants seek attorney’s fees from plaintiff for defending action.

5. Liability Insurance.

N/A

Dated: January 15, 2021

Queens, NY

Tejinder Bains, Esq.
Attorney for Defendants
189-10 Hillside Avenue
Hollis, NY 11423
718-544-8000

 
